DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parsiokas (Pub. No.: US 2003/0060219A1) and further in view of SCHOTZ (Patent No.: US 5832024).
With respect to claims 1, 7, 13:
 Parsiokas discloses at least one computer readable storage medium comprising instructions that when executed enable a system to: receive, in a processor of a head unit of a vehicle entertainment system, a user selection of a requested radio band  (fig. 1, item 24 is a display of a head unit of a vehicle with slected channel 88.5MHz ) and channel (fig. 1, item 46 which represent channel ); send control information to a remote tuner module coupled to the head unit to cause the remote tuner module to output data streams representing one or more radio frequency (RF) signals (parag. 0019 discloses that signal are being transmitted to head unit from satellite or other radio receiver); receive the one or more digital I/Q data streams in the processor from the remote tuner module, via a link that couples the remote tuner module and the head unit (parag. 0019 discloses that the transmission from satellite or other radio source is through wireless link); demodulate the one or more data streams in the processor into a demodulated audio stream, via execution of a software defined demodulator; and output the demodulated audio stream to an audio processor of the head unit (parag. 0020-0023);
	Parsiokas does not explicitly disclose transmitting digital I/Q data. 
SCHOTZ discloses in response to determining that a remote tuner module coupled to the head unit is to transmit modulated data, send control information to cause the remote tuner module to output one or more digital I/Q data streams representing one or more radio frequency (fig. 1, item 22 and 24 represents tuner in which control information is transmitted to remote tuner 24 in order to output I/Q data which represents radio frequency signal as in col.6, 9 and 10).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of SCHOTZ into the teaching of Parsiokas in order to improve the performance of the system and provide for compact disc quality sound.

Claims 2-6, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parsiokas (Pub. No.: US 2003/0060219A1), SCHOTZ (Patent No.: US 5832024) as applied to claim 1 above and further in view of Varela (Pub. No.: US 2012/0172087A1).
With respect to claims 2, 8, 14:
The rejection of claim 1 is incorporated; Parsiokas and Schotz do not explicitly disclose instructions that when executed enable the system to send the control information to the remote tuner module via the link, the link comprising a digital bus.
Varela discloses instructions that when executed enable the system to send the control information to the remote tuner module via the link, the link comprising a digital bus (parag. 0004).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Varela into the teaching of Parsiokas in view of Schotz for better efficiency.
With respect to claims 3, 9:
Parsiokas in view of Varela discloses the at least one computer readable storage medium of claim 1, further comprising instructions that when executed enable the system to link two of the one or more digital I/Q data streams in the processor, via the execution of the software defined demodulator (parag. 0019 of parsiokas discloses transmission between two devices and Varela discloses the link for transmission can be a bus link parag. 0004).
With respect to claims 4, 10, 17:
Parsiokas discloses the at least one computer readable storage medium of claim 1, further comprising instructions that when executed enable the system to send the control information to the remote tuner module when the remote tuner module does not include a demodulator (fig. 1 discloses data stream being sent from remote tuner (parag. 0024). Filed Via EFS 22 SIL.276D1US 
 With respect to claims 5, 11, 18:
Parsiokas discloses the at least one computer readable storage medium of claim 1, further comprising instructions that when executed enable the processor to further receive and process a demodulated analog audio stream representing another radio frequency signal from the remote tuner module, the demodulated analog audio stream demodulated by the remote tuner module instead of the head unit. (parag. 0032).  
 With respect to claims 6, 12, 19:
Parsiokas discloses the at least one computer readable storage medium of claim 5, further comprising instructions that when executed enable the processor to blend the already demodulated analog audio stream and the demodulated audio stream (parag. 0032).
With respect to claim 15:Filed Via EFS 24 SIL.276D1US

Parsiokas discloses the vehicle entertainment system of claim 13, wherein the link 

comprises a wireless link (abstract).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649